Citation Nr: 0014597	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-19 654A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an October 13, 1998, 
decision which denied the veteran's appeal on the issue of 
entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss disability.

2.  Whether the Board committed CUE in an October 13, 1998, 
decision which denied the veteran's appeal on the issue of 
entitlement to service connection for hypertension secondary 
to service-connected hearing loss disability. 


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran (also hereinafter 
sometimes referred to as "the moving party") received in 
June 1999.  The veteran alleges that CUE was involved in an 
October 13, 1998, Board decision.  


FINDING OF FACT

The veteran's CUE motion does not set forth clearly and 
specifically an alleged CUE of fact or law in the October 13, 
1998, Board decision. 


CONCLUSION OF LAW

The veteran's CUE motion received in June 1999 alleging CUE 
in an October 13, 1998, Board decision is legally 
insufficient.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 
20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400.  The veteran's motion, received in June 
1999, meets this threshold requirement.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the October 13, 1998, Board decision entered 
findings of fact that: the veteran's service-connected 
bilateral hearing loss was manifested by an average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) of 65, 
70, 70, and 75 decibels, respectively, in the right ear, and 
60, 65, 80, and 90 decibels, respectively, in the left ear, 
with speech discrimination ability of 88 percent in the right 
ear and 80 percent in the left ear; the veteran had level III 
hearing in the right ear and level VI hearing in the left 
ear; and the veteran had not presented any competent evidence 
of a relationship between his service-connected hearing loss 
disability and hypertension.  In the October 1998 decision, 
the Board entered the conclusions of law that the criteria 
for a rating in excess of 10 percent for bilateral hearing 
loss disability had not been met, and that the claim of 
entitlement to service connection for hypertension secondary 
to a service-connected hearing loss disability was not well 
grounded.  

After review of the evidence of record, the Board concludes 
that the moving party has not set forth specific allegations 
of error, either of fact or of law, in the October 1998 
decision by the Board.  The controlling regulation provides 
that a motion for CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Motions which fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).  The 
Court has held that "[i]f a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is."  Fugo, 6 Vet. App. at 43-
44.  In his June 1999 letter claiming CUE, the moving party 
wrote that the new regulations were confusing to a lay person 
and that he felt more consideration should be given to his 
appeals.  His representative, in a brief on appeal dated in 
September 1999, wrote that "the Board erred in that they did 
not properly consider the evidence that [the veteran] 
presented in support of his claim[s]."  Neither the moving 
party nor the representative has indicated with any 
specificity what evidence is alleged to have been improperly 
considered (or not considered), in what manner it was 
improperly considered or what the specific error by the Board 
is alleged to be with regard to the evidence (and do not 
contend that the law was misinterpreted or applied), or how 
the outcome would have been manifestly different but for any 
error.  In this regard, the regulation provides that "[n]on-
specific allegations of failure to follow regulations or 
failure to give due process, or any general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of [specific allegations]."  38 C.F.R. § 
20.1404(b); cf. Fugo at 43 (appellant's complaints that 
evidence favorable to his case was ignored and general 
allegations of failure to properly apply regulatory and 
statutory provisions found lacking in specificity).  

The moving party appears to offer little more than his 
disagreement with the results of the Board's October 1998 
decision.  However, mere disagreement as to how the facts 
were weighed or evaluated cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d); see Luallen v. Brown, 8 Vet. App. 92 (1995); 
see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (asking 
Board simply to reweigh the evidence can never rise to the 
stringent definition of CUE).  In this case, there are no 
specific contentions of error of fact or law in the October 
1998 Board decision.  Accordingly, in the absence of any 
specific allegations, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).


ORDER

The motion is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


